DETAILED ACTION
This Action is in response to communications filed on 11/08/2021.
Independent claims 1, 8 and 15 have been amended.
Claims 6, 13 and 20 were previously canceled. There are no new claims.
Claims 1-5, 7-12, 14-19 and 21 are presented for examination, 
Claims 1-5, 7-12, 14-19 and 21 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments regarding 35 U.S.C. §103 Rejections
The Applicant's amendment/ arguments, see page 8-10 of REMARKS, filed 11/08/2021, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. In the response filed on 11/08/2021, applicant puts forth in substance that:
“In view of the claimed recitations and supporting disclosures, Applicant submits that the combination of the numerous asserted references fails to disclose each and every element and limitation of amended independent claims 1, 8, and 11. 
Specifically, in the pending Office Action, the Examiner alleged that the primary Connor '229 reference teaches that the Node A 302a system memory 206a includes a memory instance of address map table 736 and that the Node B 302b system memory 206b includes a memory instance of address map table 738 and that address maps 311a and 311b contain mappings between memory addresses and corresponding output ports on many-to-many PCIe switch 30. (See, OA: p. 5). Applicant respectfully disagrees with the Examiner's characterization of the Connor '229 teachings. 
In particular, the Connor '229 reference discloses that address map table 736 of Node A 302a and address table 738 of Node B 302b only capture memory instances of their own respective node configurations. (See, Connor '229: [0077]; FIG. 9). Connor '229 further discloses that the routing of packets within the PCIe switch 700 is facilitated by the address maps 736, 738 of Node A 302a and Node B 302b, respectively, that are reflected in the PCIe switch 700 memory address table 732. (See, Connor '229: [0067]; FIG. 9).
Therefore, the Connor '229 reference makes it clear that it is the PCIe switch 700 with its corresponding memory address table 732 that monitors and maintains the states of both Node A 302a and Node B 302b - not specific modules of the nodes themselves.” (See page 8-10 of REMARKS, filed 11/08/2021).

In response to the applicant’s argument, it is noted that the argued limitation, as currently amended, recites “each node incorporating an HA module configured to maintain a state of the HA storage cluster… the HA storage cluster state including an assignment of each of the plurality of resources to a corresponding one of the set of nodes and to a corresponding virtual switch partition”. 
As disclosed by the cited reference to Conner in Fig.3 (reproduced herein below for ease), nodes 302a-b maintain address maps, i.e., node 302a maintains Address Map A (311a) and node 302b maintains Address Map B (311b). More explicitly Node A system memory 206a includes a memory instance of address map table 736 and Node B system memory 206b includes a memory instance of address map table 738 (see [0077] in view of Fig.9). Conner also discloses that address maps 311a and 311b contain mappings between memory addresses and corresponding output ports on many-to-many PCIe switch 30 via which the PCIe memory write transactions are to be forwarded so they can reach an appropriate PCIe root complex and (eventually) the applicable memory controller and/or caching agent for completing the memory write transaction (see [0047]).

    PNG
    media_image1.png
    389
    489
    media_image1.png
    Greyscale

So long as the reference teaches that each node maintains a state of the HA storage cluster by including an assignment of each of the plurality of resources to a corresponding node and to a corresponding virtual switch partition, it reads on the argued claim limitation.

“Relatedly, with regard to the claim features of "detecting a resource failure," "using the state to identify an assignment of the failed resource to a first virtual switch partition programmed in the switch," "determine a different node to which the failed resource is to be assigned based on the HA storage cluster state" and "reprogram the switch to cause the switch to assign the failed resource and the different node to a second virtual switch partition," Connor '229 discloses that, during initialization of the platform, the PCIe root complex hierarchies are enumerated for each process node in which various PCIe slots and NICs will be logically associated with corresponding nodes, with corresponding peripheral address mapping data being generated by applicable software resources and employed by many-to-many PCIe switch. (See, Connor '229: [0096]). Connor '229 then discloses that in migrating resources to other nodes due to detection of an impending node failure or node replacement, the PCIe root complex hierarchies are re-enumerated in a block to reflect the migrated configuration, and the VMM and/or VM(s) (as well as possibly other software entities) are updated to reflect the migrated configuration. (See, Connor '229: [0097]-[0099]). 
Once again, Connor '229 teaches that it is the PCIe switch 700 and associated root complex hierarchies - not specific modules of the nodes themselves - that "detect a resource failure," "use the state to identify an assignment of the failed resource to a first virtual switch partition programmed in the switch," "determine a different node to which the failed resource is to be assigned based on the HA storage cluster state" and "reprogram the switch to cause the switch to assign the failed resource and the different node to a second virtual switch partition," as claimed.” (See page 8-10 of REMARKS, filed 11/08/2021).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner notes that the cited reference to Conner (in [0097]) discloses that the platform may be configured to detect an impending node failure and the mappings from the node to be replaced or failing node to one or more other nodes is initiated. For instance, for migration of a NIC, corresponding memory resources associated with operation of the NIC are migrated from an original node to a migrated node in anticipation that the NIC will employ the memory resources on the migrated node after the migration has been completed. Therefore, Conner discloses detecting a resource failure, and communicating the state maintained at the HA modules with the HA modules of another nodes of the set of nodes. 
Conner however, does not explicitly discloses that such functionality are performed by each of the HA modules, for synchronization. Secondary reference to Ayandeh was/ is relied upon to disclose such features.

“Equally notable, the Examiner alleged that the Connor '229 reference fails to teach the claimed feature that "each node includes an HA module adapted for maintaining a state of the HA storage cluster" and relied on the Ayandeh '266 reference as disclosing such a feature. (See, OA: p. 7). Applicant, again, respectfully disagrees.
That is, Ayandeh '266 discloses that the switching fabric 100 comprises nodes in the form of fibre channel forwarder (FCF) sets 102-1, 102-2 and fibre channel over Ethernet data forwarder (FDF) sets 104-1, 104-2. (See, Ayandeh '266: [0021]; FIG. 1). The switching fabric 100 assigns one FCF node 102-1 as a "primary controller" and the other FCF node 102-2 as a "secondary controller." The "primary" controlling FCF node 102-1 acts as the "brain" to the distributed switch by maintaining local and global state information between the two FCFs, in which the global state information refers to virtual domain "Z" and the local state information refers to state information relating only to that particular node. (See, Ayandeh '266: [0022], [0024]). 
As such, what Ayandeh '266 actually teaches is that only one of the FCF nodes serves as a "primary" controlling node capable of maintaining both local and global state information, which contravenes the claim limitation requiring that "each node incorporates an HA module configured to maintain a state of the HA storage cluster by communicating with the HA modules of other nodes of the set of nodes to synchronize the HA storage cluster state." 
Applicant points out that none of the remaining asserted references are capable of curing the fundamental deficiencies of Connor '229 and Ayandeh '266 noted above. Thus, for at least the aforementioned reasons, Applicant submits that the asserted references, whether taken individually or in combination, fail to disclose each and every element and limitation recited by independent claims 1, 8, and 15.” (See page 8-10 of REMARKS, filed 11/08/2021).


In response to the applicant’s argument that Ayandeh teaches that only one of the FCF nodes serves as a "primary" controlling node capable of maintaining both local and global state information, examiner contends the applicant’s characterization of Ayandeh disclosure and notes that in Ayandeh, disclosed method can include maintaining local and global connection state information between a primary and a secondary controlling fibre channel (FC) over Ethernet (FCoE) forwarder (FCFs) or fibre channel FC channel forwarder in a distributed switch, which allows the distributed system to recover from an event which caused link failures or a loss of service (see [0017]). Ayandeh discloses that nodes constituting a distributed system exchange information to stay synchronized with respect to various events allowing each node to be aware of not only its local state but also the global state of the distributed system (see [0014]; also see [0034] and Abstract). Therefore, examiner disagrees that only one "primary" node in Ayandeh is capable of maintaining both local and global state information.

Applicant's arguments for the independent claims 8, and 15 appear to stem from the applicant's assertion that the combination of Connor and Ayandeh fails to disclose the similarly recited limitations of claim 1. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the independent claims 8, and 15 persist.

Applicant's arguments for the dependent claims 2-5, 7-12, 14-19, and 21 appear to stem from the applicant's assertion that the combination of Connor and Ayandeh fails to disclose each and every element and limitation recited by independent claims 1, 8, and 15. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the dependent claims 2-5, 7-12, 14-19, and 21 persist.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 7-9, 14-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor et al. (hereinafter, Connor, US 20150067229 A1) in view of Ayandeh (US 20170279683 A1).

Regarding claim 1, Connor discloses a high availability (HA) storage cluster (Fig.3.300; also see [0035]; NUMA architecture comprises memory resources distributed across the platform; also see Fig.9), comprising: 
a switch (see Fig.3.301; also see Fig.7:700; also see Fig.9:700) defining a plurality of virtual switch partitions (see [0065]-[0067] in view of Fig.7:700; PCIe switch 700 has four logical switches 600a1, 600a2, 600b1 and 600b2; PCI switch 700 further includes an address map table 732… configured to store address maps associated with each logical switch… the address map table entries may be partitioned by NUMA node); 
a plurality of resources (see Fig.3:206a-b; also see Fig.9:206a-b; also see last 5 lines of [0044] in view of [0032] and [0035]; memory resources are distributed across the platform nodes… each node includes system memory 206) coupled to the switch (see Fig.3:301; also see Fig.9:700) via a first network (see [0044]; PCIe switch 301, PCIe interconnects 303a, 303b, 305a, 305b, 307a, 307b, 309a and 309b, and address maps 311a and 311b facilitate communication between NICs 308a and 308b (NIC A and NIC B) and processors 304a and 304b (of nodes 302a and 302b); also see Abstract; During operation, packets are received at the NICs and DMA memory writes are initiated using memory write transactions identifying a destination memory address… the switch forwards the transaction packets internally within the switch based on the destination address such that the packets are forwarded to a node via which the memory address can be accessed); and 
a set of nodes (see Fig.3:302a-b; also see [0044] in view of [0035]; NUMA multi-processor platform architecture 300 including NUMA nodes 302a and 302b) communicatively coupled to the switch (see Fig.3.301) via the first network or via a second network (see [0044]; PCIe switch 301, PCIe interconnects 303a, 303b, 305a, 305b, 307a, 307b, 309a and 309b, and address maps 311a and 311b facilitate communication between NICs 308a and 308b (NIC A and NIC B) and processors 304a and 304b (of nodes 302a and 302b); also see Abstract; During operation, packets are received at the NICs and DMA memory writes are initiated using memory write transactions identifying a destination memory address… the switch forwards the transaction packets internally within the switch based on the destination address such that the packets are forwarded to a node via which the memory address can be accessed; also see [0038]; NICs provide an interface with a computer network using a corresponding network protocol, such as the Ethernet protocol; also see [0071]; root ports of a PCIe root complex may be , each node (see Fig.3:302a-b; also see Fig.9:206a-b that show “System Memory” of Node A (302a) and Node B (302b) respectively) incorporating an HA module configured to maintain a state of the HA storage cluster (see Fig.9:736 and 738; also see [0077]; Node A system memory 206a includes a memory instance of address map table 736. Node B system memory 206b includes a memory instance of address map table 738), the HA storage cluster state including an assignment of each of the plurality of resources to a corresponding one of the set of nodes and to a corresponding virtual switch partition (see [0047]; address maps 311a and 311b contain mappings between memory addresses and corresponding output ports on many-to-many PCIe switch 30 via which the PCIe memory write transactions are to be forwarded so they can reach an appropriate PCIe root complex and (eventually) the applicable memory controller and/or caching agent for completing the memory write transaction. The routing of PCIe memory write transaction packets is configured such that packets are forwarded to the NUMA node via which the portion of system memory address space corresponding to the transaction's destination address can be accessed, regardless of whether the initiating device (or the transaction) is logically associated with that NUMA node or another NUMA node… NICs 308a and 308b are each connected to PCIe RC's 215a and 215b via separate logical PCIe switches; also see [0065] in view of Fig.7; PCIe switch 700 has four logical switches 600a1, 600a2, 600b1 and 600b2. Each logical switch includes a respective upstream port that is associated (only) to that switch, as depicted by upstream ports 702a1, 702a2, 702b1 and 702b2. Conversely, the downstream ports 704, 706, 708, 710, 712, and 714 of many-to-many PCIe switch 700 are shared across logical switches 600a1, 600a2, 600b1 and 600b2, such that each of the downstream ports can be maps associated with each logical switch; also see [0075]), 
detect a failure in one of the resources (see Fig.14:1406; also see [0096]-[0097]; Fig.13a depicts a situation in which the processor node board for node 302d has been removed… platform may be configured to detect an impending node failure, such as via detection of memory errors for processor node boards that include system memory); 
use the HA storage cluster state to identify an assignment of the failed resource to a corresponding virtual switch partition programmed in the switch (see [0097]; In response to the request for reconfiguration or the detected impending node failure, migration of peripheral device resources and mappings from the node to be replaced or failing node to one or more other nodes is initiated; examiner articulates that using the state to identify an assignment of the failed resource to a first virtual switch partition is obvious as this particular assignment/ mapping is to be migrated); 
determine a different node to which the failed resource is to be assigned based on the HA storage cluster state (see [0097]; In response to the request for reconfiguration or the detected impending node failure, migration of peripheral device resources and mappings from the node to be replaced or failing node to one or more other nodes is initiated); and 
   reprogram the switch to cause the switch to assign the failed resource and the different node to a second virtual switch partition (see [0097]; migration of peripheral device resources and mappings from the node to be replaced or failing node to one or more other nodes is initiated; applicable portions of memory are migrated to appropriate node(s). For instance, for migration of a NIC, corresponding memory resources associated with operation of the NIC are migrated from an original node to a migrated node in anticipation that the NIC will employ the memory resources on the migrated node after the migration has been completed; also see [0099]-[0101]; In connection with the migration, the PCIe root complex hierarchies are re-enumerated in a block 1412 to reflect the migrated configuration, and the VMM and/or VM(s) (as well as possibly other software entities) are updated to reflect the migrated configuration in a block 1414; also see [0071]-[0072] in view of Fig.8 regarding PCIe enumeration operations relating to NUMA architectures 300 and 300a; examiner articulates that assigning the failed resource and the second node to a second virtual switch partition is obvious as failed memory resource and its particular assignment/ mapping are migrated from the node to be replaced (or failing node) to one or more other nodes).
Although Connor discloses each node incorporating an HA module configured to maintain a state of the HA storage cluster (see Fig.9:736 and 738; also see [0077]) as set forth above, Connor does not explicitly disclose maintaining a state of the HA storage cluster by communicating with the HA modules of other nodes of the set of nodes to synchronize the HA storage cluster state as maintained by each of the respective HA modules, wherein each of the HA modules is further configured to: monitor the plurality of resources of the HA storage cluster.
Ayandeh discloses a set of nodes (see Fig.1:102-1 to 102-4; also see [0024]-[0025]; An FDF can be a top of rack ToR switch and an  FCF can be an aggregation end of row EoR switch or director class switch... FCFs and FDFs are nodes within a network/ fabric connected with links to form the SAN which share a database) communicatively coupled to the switch via the first network or via a second network (see Fig.1:100; also see [0019]-[0020]; Switch fabric A 100 can include another switch and can be connected to more than two distributed switches), each node (see Fig.1:102-1 to 102-4; also see incorporating an HA module (see Fig.2:224-228; also see [0031]-[0032]; memory 222 associated with an FCF node 202 may include fiber channel control stack 224 (computer executable instructions or program instructions executed to perform acts in connection with the examples of the present invention), an Ethernet control stack 226, and a control state 228) configured to maintain a state for the HA storage cluster (see [0032]; control state 228, including instructions executable to track and monitor a connection state of a given host) by communicating with the HA modules of other nodes of the set of nodes to synchronize the HA storage cluster state as maintained by each of the respective HA modules (see [0034]; primary (p) and secondary (s) controlling FCFs (cp/FCF 102-1 and cs/FCF 102-2) for virtual domain "Z" synchronize their local state for the virtual domain "Z" and act as redundant components for this domain. In this manner global state information is exchanged between nodes of the distributed switch 101-1 and virtual domain "Z" so that the nodes can behave as one switch; also see Abstract; local and global connection state information is maintained between a primary and a secondary controlling FCFs in a distributed switch), 
wherein each of the HA modules (see [0034]; primary (p) and secondary (s) controlling FCFs (cp/FCF 102-1 and cs/FCF 102-2) for virtual domain "Z"; also see FCF node 202 in Fig.2, e.g. as part of a virtual switch “Z”, with Fig.2:224-228) is further configured to:
monitor the plurality of resources of the HA storage cluster (see [0030]; program instructions, as stored in a fiber channel control stack and executable by a processing resource (e.g., within a control plane of a given switch), can execute instructions to monitor and detect a potential for a loss of traffic, e.g., a potential partition to a distributed switch caused by a link failure); and
detect a failure in one of the resource (see [0030]; program instructions, as stored in a fiber channel control stack and executable by a processing resource (e.g., within a control plane of a given switch), can execute instructions to monitor and detect a potential for a loss of traffic, e.g., a potential partition to a distributed switch caused by a link failure).
 an HA module configured to maintain a state of the HA storage cluster by communicating with the HA modules of other nodes of the set of nodes to synchronize the HA storage cluster state as maintained by each of the respective HA modules, wherein each of the HA modules is further configured to: monitor the plurality of resources of the HA storage cluster; and detect a failure in one of the resources.
One of ordinary skill in the art would have been motivated to allow the distributed system to recover from an event which caused the partition, e.g., link failures, without a loss of service. (Ayandeh: [0017]).

Regarding claim 2, Connor (modified by Ayandeh) discloses the storage cluster of claim 1, as set forth above. Ayandeh further discloses wherein the resources include the switch, the set of nodes, a set of storage resources, a volume, a Logical Unit Number (LUN) or a network path (see [0014]; failure of links interconnecting the nodes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ayandeh with Connor so that the resources include the switch, the set of nodes, a set of storage resources, a volume, a Logical Unit Number (LUN) or a network path.
One of ordinary skill in the art would have been motivated to allow the distributed system to recover from an event which caused the link failures, or a loss of service (Ayandeh: [0017]).

Regarding claim 7, Connor (modified by Ayandeh) discloses the storage cluster of claim 1, as set forth above. Connor further discloses wherein the switch is a PCI Express switch (see Fig.3.301; also see Fig.7:700; also see Fig.9:700).

Regarding Claim(s) 8 and 15, the claims list all the same elements of claim 1, but in a method form; and a non-transitory computer readable medium comprising instruction form (see Liu [0006]) to carry out the steps of claim 1, rather than the cluster/ system form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 8 and 15.  

Regarding claim 9 and 16, the claims do not teach or further define over the limitations in claim 2. Therefore, claims 9 and 16 are rejected for the same reasons as set forth in claim 2.

Regarding claim 14 and 21, the claims do not teach or further define over the limitations in claim 7. Therefore, claims 14 and 21 are rejected for the same reasons as set forth in claim 7.

Claim(s) 3-4, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor et al. (hereinafter, Connor, US 20150067229 A1) in view of Ayandeh (US 20170279683 A1) and in further view of Chen et al. (hereinafter, Chen, US 9450852 B1).

Regarding claim 3, Connor (modified by Ayandeh) discloses the storage cluster of claim 1, as set forth above. Connor (modified by Ayandeh) does not explicitly discloses wherein monitoring the resources includes attempting to access the resources at a time interval.
Chen discloses wherein monitoring the resources includes attempting to access the resources at a time interval (see Col.7: lines 27-38; detecting module 104 may, as part of a node of a high-availability cluster, detect a partitioning event within the high-availability cluster by periodically exchanging node-health messages (e.g., heartbeat messages) directly with the node's peers … For example, detecting module 104 may, as part of active node 202, detect a partitioning event that isolates active node 202 from standby node 204 by periodically and/or continually exchanging node-health messages with standby node 204 and by detecting when active node 202 fails to receive an expected node-health message).

One of ordinary skill in the art would have been motivated so that the active node and/or standby node can react to the partitioning event such that the partitioning event does not result in a split-brain scenario (Chen: Col.7: lines 23-26 and Col.10: lines 20-35).

Regarding claim 4, Connor (modified by Ayandeh) discloses the storage cluster of claim 1, as set forth above. Connor (modified by Ayandeh) does not explicitly discloses wherein monitoring the resources includes communicating a heartbeat message between each HA module.
Chen discloses wherein monitoring the resources includes communicating a heartbeat message between each HA module (see Col.7: lines 27-38; detecting module 104 may, as part of a node of a high-availability cluster, detect a partitioning event within the high-availability cluster by periodically exchanging node-health messages (e.g., heartbeat messages) directly with the node's peers and by detecting that the node failed to receive an expected node-health message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen with Connor and Ayandeh so that monitoring the resources includes communicating a heartbeat message between each HA module.
One of ordinary skill in the art would have been motivated so that the active node and/or standby node can react to the partitioning event such that the partitioning event does not result in a split-brain scenario (Chen: Col.7: lines 23-26 and Col.10: lines 20-35).

Regarding claims 10-11 and 17-18, the claims do not teach or further define over the limitations in claims 3-4 respectively. Therefore, claims 10-11 and 17-18 respectively are rejected for the same reasons as set forth in claims 3-4 respectively.

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor et al. (hereinafter, Connor, US 20150067229 A1) in view of Ayandeh (US 20170279683 A1) and in further view of Salam et al. (hereinafter, Salam, US 9780964 B1).

Regarding claim 5, Connor (modified by Ayandeh) discloses the storage cluster of claim 1, as set forth above. Connor (modified by Ayandeh) does not explicitly disclose wherein detecting the failure comprises detecting that a bandwidth or a data rate associated with the failed resource is falling below a certain threshold level.
Salam discloses wherein detecting the failure comprises detecting that a bandwidth or a data rate associated with the failed resource is falling below a certain threshold level (see Fig.3:308-310; also see Col.9: lines 5-9; policy module 36 may determine if the bandwidth level is below a certain threshold. If the bandwidth level is below a threshold, then a fail-over is triggered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Salam with Connor and Ayandeh so that detecting the failure comprises detecting that a bandwidth or a data rate associated with the failed resource is falling below a certain threshold level.
One of ordinary skill in the art would have been motivated to be able to trigger fail-over when bandwidth across a link is too low, so that the traffic flows away from the degraded link (Chen: see Col.9: lines 20-21 and Col.8: lines 53-54).

Regarding claims 12 and 19, the claims do not teach or further define over the limitations in claim 5. Therefore, claims 12 and 19 are rejected for the same reasons as set forth in claim 5.



Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arroyo et al. (US 20150127969 A1) discloses synchronizing PCI Host Bridges (PCBs) connected to a PCI switch.
Arakawa et al. (US 20100011368 A1) teaches partitioned storage resources and services in dynamically reorganized storage platforms.
Mallela et al. (US 20190220365 A1) discloses a backup controller that can save an existing configuration and re-configure virtual partitions of a PCIe switch to create a virtual backup partition with the backup controller.
ZHANG et al. (US 20140351654 A1) teaches improving reliability of a PCIE switch-based server system after detecting that a fault exists in a PCIE link.
Blum et al. (US 5974114 A) discloses High Availability Daemon (HAD) module in each of the computers responsible for monitoring the operations of each other, and for detecting and alarming any hardware, software or other failures/problems.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
12/10/21